Citation Nr: 1203036	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1973.  The case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) regional office in Muskogee, Oklahoma (RO), which denied reopening of the claim for service connection for a psychiatric disorder other than PTSD and denied service connection for PTSD.  The Veteran timely appealed.  

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge in February 2011, and a transcript of the hearing is of record.  

The issues of service connection for bilateral hearing loss and tinnitus were denied by rating decision in July 2008 and by a February 2010 Statement of the Case; however, as both the Veteran's March 2010 substantive appeal and his February 2011 video conference hearing transcript do not include these issues, they are not considered part of his current appeal.

The now-reopened claim of service connection for a psychiatric disorder other than PTSD and the claim for service connection for PTSD are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for a psychiatric disorder other than PTSD was denied by the RO in unappealed rating decisions in August and December 2006.   
2.  The additional evidence received subsequent to the December 2006 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder other than PTSD.   


CONCLUSIONS OF LAW

1.  The August and December 2006 RO decisions that denied service connection for a psychiatric disorder other than PTSD are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for a psychiatric disorder other than PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   A letter was sent to the Veteran in March 2008, prior to adjudication, which informed him of the requirements needed to reopen a previously denied claim and the requirements for a claim for service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the letter.  

The Veteran was also informed in the March 2008 letter as to disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in March 2008 comply with the holding in Kent.  The letter informed the Veteran that the claim for psychiatric disorder was originally denied because there was no evidence of depression or anxiety in service or due to a service-connected disorder.    

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  



Analysis of the Claim

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issue of service connection for a psychiatric disorder other than PTSD was originally denied by a rating decision dated in August 2006 because there was no evidence of depression or anxiety, and it was denied by rating decision in December 2006 because the evidence did not show a psychiatric disorder due to a service-connected disability.  The Veteran was notified of the denials in August and December 2006, and he did not timely appeal.  A claim to reopen for service connection for a psychiatric disorder other than PTSD was subsequently received by VA in March 2008.  This claim was denied by rating decision in June 2009, and the Veteran timely appealed.

The evidence on file at the time of the December 2006 RO decision consisted of the Veteran's service treatment records and private treatment reports dated from February 2000 to June 2002.

According to an October 1972 neuropsychiatric consultation report, the Veteran was arrested prior to service for molesting a 10 year old boy because he fit the description; the charge was not proved.  He was absent without leave (AWOL) twice in service.  He complained in March 1973 of a 17 year history of bed wetting and nervousness; the impression was enuresis of unknown etiology, existed prior to service.  An April 1973 Report of Mental Status Evaluation noted a character and behavior disorder.  No pertinent abnormality was noted on his April 1973 separation medical evaluation report.

February 2000 medical records from St. Alphonus Regional Medical Center reveal that the Veteran incurred musculoskeletal injuries in a motor vehicle accident.  According to a May 2000 treatment report from West Valley Medical Center, the Veteran said that he took a "nerve pill."  According to an August 2000 psychological pain consultation report from Mountain States Counseling and Psychological Services, the Veteran's mood was more stable since starting new medications.  

Pertinent evidence received after December 2006 VA treatment records dated from March 2008 to April 2010, lay statements from the Veteran's family, February 2011 hearing testimony, and written statements by the Veteran.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be postservice evidence of a psychiatric disorder other than PTSD.  

The evidence received after December 2006 includes psychiatric findings, including depression and anxiety, in VA treatment records dated in July 2008.  

These VA treatment records are new and material.  They are new because they were received by VA after December 2006 and they are material because they relate to the issue of symptomatology since service and raise a reasonable possibility of substantiating the claim.  

Therefore, new and material evidence has been submitted and the claim for service connection for a psychiatric disorder other than PTSD is reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a psychiatric disorder other than PTSD, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a psychiatric disorder other than PTSD.  

Although the 2008 treatment reports are new and material with respect to the issue of service connection for a psychiatric disorder other than PTSD, they are insufficient for a reasoned determination.  While these records show problems with depression and anxiety, they do not include a nexus opinion on whether the Veteran has a current psychiatric disorder other than PTSD as a result of service.  Consequently, a nexus opinion is needed prior to final Board adjudication.

With respect to the PTSD claim, the Veteran has contended, including at his February 2011 hearing, that he has PTSD due to personal assaults in service.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

However, VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.

Although the Veteran was sent letters by VA in September and November 2009, these letters do not comply with the above elements of a personal assault case.  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).  


Therefore, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for psychiatric disability, to include PTSD, that is not evidenced by the current record.  The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AMC/RO will then attempt to obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will provide the Veteran with the appropriate notice related to personal assaults under 38 C.F.R. § § 3.304(f)(5), to include advising the Veteran that he may submit any further information as to the personal assault in service that would support a diagnosis of PTSD, to include such evidence as records from law enforcement authorities, mental health counseling centers, hospitals, or physicians and statements from family members, roommates, fellow service members, or clergy, which will be added to the claims files. 

3.  After the above has been completed, the AMC/RO will schedule the Veteran for a VA examination by an appropriate medical or mental health care professional to determine whether the Veteran has a psychiatric disability, to include PTSD due to a personal assault while in service. 

The following considerations will govern the examination:
a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims file and examining the Veteran, the examiner must express an opinion (1) Whether the Veteran has a psychiatric disorder, to include PTSD, due to service and; (2) Whether, if the Veteran does have PTSD, such disorder was likely based on a personal assault or assaults as described by the Veteran.  The examiner must state why, or why not, the Veteran has a mental disorder due to military service. The examiner must acknowledge and reiterate the relevant history supporting his/her conclusions. 

c. Although the examiner must review the claims folder, the examiner's attention is drawn to the following:

The Veteran contends that he was assaulted twice in approximately March 1973 in the shower when someone put a pillowcase over his head and beat him with soap in a sock.  The Veteran said that he went to the Company Commander and on sick call but nothing was done.  There is no notation or complaints in service of a personal assault.  

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

e. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

4.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Following completion of all indicated development, the AMC/RO will readjudicate the reopened claim of service connection for a psychiatric disorder other than PTSD on a de novo basis and will readjudicate the claim for service connection for PTSD, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If either benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


